Citation Nr: 0324853	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  03-26 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for anxiety neurosis, 
currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from March 1942 to November 
1944.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issue of entitlement to an increased evaluation for 
anxiety neurosis was denied by the Board in May 2003.  The 
Board notes that prior to issuance of the decision, the 
veteran, on multiple occasions, advised that he would not 
report for VA examination.  For example, in his October 2001 
claim, the veteran stated that it would be difficult for him 
to report for VA examination.  In a statement received in 
December 2001, the veteran's representative stated that the 
veteran was adamant about not reporting for VA examination.  
In a March 2003 development memo, the Board recognized these 
prior statements and afforded the veteran an opportunity to 
provide alternative evidence.  Having received no response 
from the veteran, to include whether an attempt to obtain 
additional evidence was being undertaken, the claim was 
decided based on the evidence of record in May 2003.  In June 
2003, the veteran submitted additional evidence, to include a 
private psychiatric evaluation report.  In light of the fact 
that the veteran submitted the additional evidence within one 
year following the request for additional evidence, the 
evidence must be considered.  Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  The Board has considered the 
additional evidence and there is no prejudice to the veteran, 
as the claim is herein granted.  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339, (Fed. Cir. 2003) (DAV),,


FINDING OF FACT

Anxiety neurosis is manifested by total social and 
occupational impairment.  


CONCLUSION OF LAW

Anxiety neurosis is 100 percent disabling.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.130, 
Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service connection for anxiety neurosis was established in 
November 1944.  By rating decision dated in February 1979, 
the RO increased the evaluation for anxiety neurosis to 10 
percent.  In January 1980, a 30 percent disability evaluation 
was assigned for anxiety neurosis.  

In an October 2001 claim, the veteran indicated that anxiety 
neurosis had become worse.  

By letter dated in October 2001, F. D. M.D., stated that the 
veteran had deteriorated over the past two years.  He 
recommended that the veteran be reevaluated in association 
with his disability rating for a nervous disorder.  

Private treatment records, received in November 2001, reflect 
that the veteran had some problems with what appeared to be 
mild dementia in April 1999.  The record notes a report that 
the veteran seemed to have problems doing simple things, such 
as getting his coat on properly, opening doors in the car, 
and fixing his plate and eating.  The veteran admitted that 
he was confused a little bit, at times.  The relevant 
assessment was mild dementia.  

A March 2000 VA outpatient treatment record reflects 
assessments of anxiety and dementia.  In September 2000, the 
assessment was memory loss.  A September 2001 outpatient 
treatment record notes his wife's report that he had been 
hearing and seeing things that were not there.  He was noted 
to sometimes become agitated and was increasingly restless.  

By letter dated in November 2001, Dr. F. D. stated that he 
had been treating the veteran for multiple medical problems, 
to include, dementia.  He stated that his mental status had 
deteriorated significantly over the past six months.  The 
letter notes that he was not able to do very much alone.  

By letter dated in March 2002, Dr. F. D. reported that the 
veteran had developed dementia approximately three years 
earlier.  He noted a recent, rapid decrease in his functional 
abilities.  He stated that he could not understand even 
simple commands.  He stated that he was having 
hallucinations, at times, thinking he slept in a dungeon.  
Dr. F. D. felt that the veteran was losing touch with 
reality.  He was noted to have difficulty functioning alone 
on any level.  He was consistently seeing strangers and 
animals in the house.  His understanding of explanations was 
noted to be very, very, limited.  The letter notes that he 
did seem to be depressed, at times.  He had both short and 
long-term memory problems.  He was having significant 
problems making decisions or understanding concepts.  His 
thinking was impaired to the point that he could not remember 
to sit down in a chair or how to eat, at times.  He did not 
recognize family most of the time.  He was not able to do any 
effective work at all.  He could not care for himself.  He 
could not establish social relationships.  The examiner 
concluded that the veteran had significant dementia.  

A private psychiatric examination report, dated in June 2003, 
reflects the veteran's history of 'anxiety neurosis' 
secondary to wartime service.  The examiner stated that the 
more "up-to-date" term for his problems was post-traumatic 
stress disorder (PTSD).  The examiner noted that the veteran 
had an easy startle reflex, severe tremors, social 
reclusiveness, suspicion of strangers, and occasional crying 
spells.  On examination, he was noted to be obviously 
demented.  His speech was almost unintelligible.  The 
examiner stated that it was not clear whether he remembered 
anything.  The diagnoses were:

Axis I:		PTSD
Axis II 	Compulsive personality traits
Axis III	Dementia?, Alzheimer's disease
Axis IV	Stressors include dementia, anxiety and 
depressive symptoms
Axis V 	GAF 20-25

The examiner stated that making a retrospective diagnosis was 
certainly possible in the veteran's case.  He noted that both 
the veteran's wife and his two children had supplied evidence 
that was consistent with the previous VA finding of anxiety 
neurosis.  He stated that the symptoms that were described 
were all different from the end-stage dementia problems that 
the veteran would be facing very soon.  

The examiner noted that it was not clear what was causing his 
dementia.  He related that the fact that the veteran had 
suffered for so long with a basically untreated PTSD, made 
him believe that the dementia had been exacerbated and 
accelerated by the presence of the anxiety and depression.  
He stated that the stress hormones that caused anxiety and 
depression had been flooding the veteran's brain ever since 
1944.  He noted that it was bound to have affected the 
functioning of his nervous system.  He observed that the end 
results of that constant stress had become apparent.  

The examiner stated that from 1978, when the veteran retired, 
until the clear onset of his dementia, about eight years 
earlier, when he gave up driving, he had shown occupation and 
social impairment with deficiencies in work, family 
relations, judgment and mood.  He conveyed that the veteran 
had demonstrated suicidal ideation and had shown disabling 
symptoms of mood and anxiety disorders.  He noted that the 
veteran had had to quit his job because of these symptoms and 
they had continued to worsen over time.  He stated that  the 
veteran was almost unable to care for himself at all.  He 
related that the veteran could still eat, but that his hands 
had to be guided to his mouth and that he would spill any 
beverages if not assisted.  

The examiner summarized that the veteran had two major 
problems.  The first was noted to be his Alzheimer's-type 
dementia.  The second was his chronic anxiety and PTSD.  The 
examiner explained that the old term for PTSD was anxiety 
neurosis.  He noted that the disability actually predated the 
onset of his dementia.  The examiner related that when 
dementia was added to PTSD, with the uncertain origin and the 
exacerbation qualities of the anxiety, then the percentages 
of his disability rose dramatically.  He stated that the 
veteran was 100 percent disabled.  



Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. 
§ 4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2. 

Under the current rating criteria of 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (generalized anxiety disorders) (2003), 
a 100 percent evaluation is provided where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation is provided where there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent evaluation requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: Flattened affect; 
circumstantial, circumlocutory, or stereo-type speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued important guidance in the application 
of the current psychiatric rating criteria.  The Court held 
that the specified factors for each incremental rating were 
examples rather than requirements for a particular rating.  
The Court also stated that the analysis should not be limited 
solely to whether the claimant exhibits the symptoms listed 
in the rating scheme and that it is appropriate for a rating 
specialist to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the February 2002 and June 2002 rating 
decisions of the reasons and bases for the decision on his 
claim.  He was further notified of this information in the 
August 2002 statement of the case and in the October 2002 
supplemental statement of the case.  The Board concludes that 
the discussions in the rating decision and in the statement 
and supplemental statement of the case informed him of the 
information and evidence needed to substantiate the claim.  
In November 2001, he was advised of the evidence he needed to 
submit to substantiate his claim, VA's duty to notify him 
about his claim, VA's duty to assist in obtaining evidence 
for his claim, what the evidence must show to substantiate 
his claim, what information or evidence was needed from him, 
what he could do to help with his claim, and what VA had done 
to help with his claim.  In addition, by letter dated in 
November 2002, he was advised of the procedures by which to 
submit additional evidence in support of his claim.  These 
actions satisfied VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  U.S.C.A. §§ 
5102, 5103.  The veteran has not identified any available 
unobtained evidence that might aid his claim.  In this case, 
the Board finds that VA has done everything reasonably 
possible to assist the veteran.  

Analysis

The veteran asserts that a higher evaluation is warranted for 
his anxiety neurosis.  Essentially, he asserts that he is 
unable to function or leave his home.  We agree.  

The Board notes that the record reflects that, in addition to 
service-connected anxiety neurosis, the veteran has other 
disorders, to include dementia.  While the use of 
manifestations not resulting from service-connected disease 
or injury in establishing service-connected evaluation is to 
be avoided, in this case, the competent evidence clearly 
delineates the veteran's symptoms of anxiety.  In June 2003, 
the veteran's private physician noted that the diagnosis of 
anxiety neurosis is now known as PTSD.  He stated that 
anxiety neurosis/PTSD predated the onset of dementia.  
According to the report, the veteran had stopped his 
employment, had had suicidal ideations and had shown 
disabling symptoms.  The examiner also concluded that the 
dementia had been accelerated by the presence of the anxiety 
and depression.   He noted that the symptoms that were 
described by the veteran's wife and children were all 
different from those associated with dementia.  He 
specifically stated that the veteran was 100 percent 
disabled.  

The evidence is in favor of the claim.  Consequently, the 
appeal is granted.  


ORDER

A 100 percent evaluation is granted for anxiety neurosis, 
subject to regulations governing the payment monetary 
benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



